861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louis J. DE MAIO, Plaintiff-Appellant,v.James BAKER, Secretary of the Treasury, Defendant-Appellee.
No. 88-3054
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Oct. 5, 1988.

Louis J. DeMaio, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Roann Nichols Office of United States Attorney, Jack T. Anagnostis, Internal Revenue Service, for appellee.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Louis DeMaio appeals from the district court's order dismissing his Title VII suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  DeMaio v. Baker, C/A No. 87-1215 (D.Md. Feb. 19, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.